Citation Nr: 0526539	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  98-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for degenerative joint disease of the left shoulder for the 
period from August 8, 1997, to November 21, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972, and from October 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1998, which, in pertinent part, granted service 
connection for degenerative joint disease of the left 
shoulder, and assigned a 10 percent rating effective August 
8, 1997, the date of claim.  During the course of the 
veteran's appeal, the evaluation assigned for degenerative 
joint disease of the left shoulder was increased to 20 
percent, effective November 21, 2000.  In September 2001, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

In a May 2002 decision, which also addressed several 
additional issues, a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder for the 
period from August 8, 1997, to November 21, 2000, was denied.  
The veteran appealed only that issue to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
May 2005, the Court vacated the May 2002 Board decision as to 
that issue, and remanded the issue to the Board for further 
development and readjudication. 

The Court, in its May 2005 Order, directed the Board to 
consider whether a claim for a total disability based on 
individual unemployability (TDIU) rating was raised by the 
October 1998 VA examiner's conclusion that the veteran's 
injury in service led to multiple joint involvements, and, as 
a result, on a cumulative basis, he was totally and 
permanently disabled.  Once a veteran:  (1) submits evidence 
of a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (July 6, 2001).  Although before 
the Roberson decision, the RO adequately addressed a TDIU 
claim in a May 1999 rating decision, in which it determined 
that the veteran did not meet the schedular requirements for 
a TDIU, and granted non-service-connected pension benefits.  


FINDING OF FACT

From August 8, 1997, to November 21, 2000, degenerative joint 
disease of the left shoulder was manifested by limitation of 
flexion and extension to 120 degrees, which is beyond the 
shoulder level, and objective pathology was limited to mild 
degenerative changes.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left shoulder, for the 
period from August 8, 1997, to November 21, 2000, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that his left shoulder disability results 
from his having to raise himself from a seated position using 
his arms, due to his service-connected knee disability.  
Service connection for degenerative joint disease of the left 
shoulder was granted in an April 1998 rating decision, as 
secondary to a service-connected knee disability, on the 
basis of medical evidence of a connection between the knee 
disability and the left shoulder condition.  He was granted a 
10 percent rating effective August 8, 1997.

The VA medical evidence of record includes X-rays dated in 
September 1997, which showed mild degenerative changes in the 
left acromioclavicular joint.  In November 1997, he had 
complaints of numerous musculoskeletal pains, including in 
the left shoulder, although findings were reported.  In June 
1998, he complained that he had slipped and strained his left 
shoulder and low back.  There were stiffness and tenderness 
on examination.  The pertinent assessment was sprain of the 
left shoulder.  X-rays did not disclose definite fracture, 
and the impression was mild degenerative changes of the 
acromioclavicular joint.  

On a VA examination of the joints in October 1998, passive 
range of motion in the left shoulder was reportedly 45 
degrees of flexion and 30 degrees of abduction.  Active range 
of motion was forward flexion to 120 degrees, abduction to 
120 degrees, and normal internal and external rotation.  The 
shoulder was not enlarged, and there was no swelling or 
effusion.  It was noted that there were no flare-ups.  X-rays 
showed mild degenerative changes of the left 
acromioclavicular joint.  The pertinent diagnosis was 
degenerative joint disease of the left shoulder.

In February 1999, he complained of pain in multiple joints, 
and was advised to contact orthopedics.  In June 1999, he 
complained of pain in both shoulders for two weeks, and 
movements in both shoulders were painful.  X-rays disclosed 
very minor, very minimal osteoarthritic changes in the left 
shoulder.  

Records from the Social Security Administration (SSA) show 
that the veteran was evaluated in October 2000.  He 
complained of difficulty with overhead lifting.  On 
examination, he had a positive impingement sign in the left 
shoulder.  However, although the examiner noted that the 
veteran was unable to do repetitive overhead lifting with 
either upper extremity, no diagnosis pertaining to the left 
shoulder was made.  

In November 2000, a VA examination was conducted, which 
disclosed the left shoulder to be normal, without tenderness, 
inflammation or swelling.  X-rays of the left shoulder were 
normal.  Range of motion was limited to 50 degrees of 
flexion, 50 degrees of extension, and 0 degrees of internal 
and external rotation.  As a result of the limitation of 
motion shown on this examination, the veteran was granted a 
20 percent rating, under Code 5201, effective November 21, 
2000, the date of the examination.  

The sole issue currently before the Board is entitlement to a 
rating in excess of 10 percent for the left shoulder 
disability between August 8, 1997, and November 21, 2000.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal forward flexion of the shoulder is to 180 degrees.  
Normal abduction is likewise to 180 degrees.  Normal external 
and internal rotation are each to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

Limitation of motion of the arm is rated 20 percent when 
limited to the shoulder level.  When limited to a point 
midway between the side and shoulder level, a 20 percent 
rating is warranted if involving the minor arm, and a 30 
percent rating is applicable for the major arm.  For 
limitation of motion to 25 degrees from the side, 30 percent 
and 40 percent ratings are warranted for the minor and major 
arms, respectively.  38 C.F.R. § 4.71a, Code 5201.

When arthritis is present, accompanied by some limitation of 
motion, but the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (degenerative arthritis) and Code 5010 (traumatic 
arthritis).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2000), DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

VA treatment records dated throughout the period from August 
1997 to November 2000 show few complaints regarding the left 
shoulder, and the only time on which specific range of motion 
findings were reported was on the October 1998 VA 
examination.  At that time, significantly dissimilar findings 
were obtained on passive range of motion, when compared with 
active range of motion.  Specifically, passive range of 
motion findings were 45 degrees of flexion and 30 degrees of 
abduction, while on active range of motion, forward flexion 
and abduction were to 120 degrees.  Active motion is 
accomplished by patient effort, while passive motion is 
achieved by the examiner, without patient assistance.  See 
Stedman's Medical Dictionary, 27th ed., at 1135-36 (2000).  

Therefore, for the purpose of determining functional 
impairment, the Board finds that active motion, i.e., that 
achieved by the veteran's effort, is a better indication of 
impairment than passive motion.  In this regard, the 
regulatory scheme of 38 C.F.R. Part 4 is designed to 
compensate for limitation of activity, as it pertains to 
earning capacity, caused by the disability.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10.  In particular, "evaluations are based upon 
lack of usefulness, of these parts or systems, especially in 
self-support."  38 C.F.R. § 4.10.  Moreover, this does not 
require medical judgment, as a layperson is capable of 
concluding that the veteran's active shoulder motion is more 
relevant to activity than passive motion.  

Further, the active motion findings are more consistent with 
the other findings noted on that examination, specifically, 
the absence of any swelling, enlargement, or effusion.  X-
rays on that examination, as well as on all other occasions 
during the relevant period, showed only minor degenerative 
changes.  Functional impairment must be supported by adequate 
pathology, and the limitation of passive motion to 45 degrees 
of flexion and 30 degrees of abduction is not supported by 
adequate pathology .  Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); 38 C.F.R. §§ 4.40, 4.59.  The examiner specifically 
noted that there were no flare-ups, and pain was only 
objectively shown on one occasion, following an acute injury.  
While the SSA doctor said that the veteran was unable to 
engage in repetitive motions above the head, no diagnosis of 
a left shoulder condition was provided, and the only positive 
finding reported was a positive impingement sign.

In sum, the evidence in the veteran's favor, consisting of 
the limitation of passive motion, as well as the SSA finding 
that the veteran was unable to engage in repetitive motions 
above the head, is outweighed by the X-ray evidence of only 
mild degenerative changes, the limitation of active motion to 
120 degrees, and the absence of any other objective 
indications of functional impairment in excess of that 
contemplated by the 10 percent rating assigned at that time.  
There were no distinct periods of time during the relevant 
period during which residuals of a left shoulder injury would 
warrant a higher rating than assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The April 1998 rating decision on appeal was the original 
grant of service connection, and, therefore, did not provide 
notice of evidence necessary to substantiate the higher 
rating claim.  Further, the rating decision was before the 
enactment of the VCAA, and, as such, the case does not fall 
within the "downstream" issues exception to VCAA 
notification.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. 
Reg. 25180 (2004) (VA is not required to provide separate 
38 U.S.C.A. § 5103(a) notice with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim.); see also Grantham v. Brown, 114 F .3d 1156 
(1997).  

Although the veteran has never been sent a formal duty to 
assist letter concerning this issue, he has received adequate 
notice of the evidence necessary to substantiate his claim, 
of his and VA's respective obligations in obtaining evidence, 
and that he must submit all pertinent evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Information regarding the first three elements was 
included in the June 1998 statement of the case, and in 
supplemental statements of the case dated in November 2000 
and March 2001.  The Board hearing in September 2001 elicited 
information regarding additional evidence-SSA records-which 
were subsequently obtained.  

Further, any deficiencies in notice were not prejudicial to 
the veteran's claim.  He identified all potentially relevant 
evidence, and VA obtained such evidence.  He has not asserted 
any errors in notification, and he has been afforded the 
opportunity to meaningfully participate in the processing of 
his claim,.  His representative, in a brief provided by 
Counsel to the Court in September 2003, did not cite any 
failures in the duty to notify, nor identify any evidence 
that would have been obtained, had he received further 
notification.  Statements from the veteran and his 
representative indicate actual knowledge of the type of 
evidence needed to substantiate his claim.  Hence, the Board 
finds that any errors in timing or content of notice were not 
prejudicial to the veteran, and constitute harmless error.  
See 38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

All evidence identified by the veteran has been obtained, and 
there is no indication of the existence any potentially 
relevant evidence which has not been obtained in the course 
of the development of this appeal.  He was afforded a VA 
examination.  An additional examination is not warranted, as 
a current examination would not provide evidence of past 
events, i.e., the veteran's condition from August 8, 1997, to 
November 21, 2000.  See Duenas v. Principi, 18 Vet. App. 512, 
517 (2004).  

Currently, the veteran contends that he did not receive a 
fair hearing, due to his representative not having been 
present.  The veteran's hearing was held September 11, 2001, 
and his representative had left the RO.  However, at the 
hearing, he asserted that he was comfortable having the 
hearing without his representative.  See Transcript of 
September 11, 2001, hearing, page 2.  Neither he nor his 
representative raised this argument in connection with his 
appeal of the May 2002 Board decision.  Moreover, neither he 
nor his representative has identified any specific instances 
of unfairness, of any development that was not undertaken due 
to the representative's absence, or of any other harm to the 
veteran's case that resulted from the absence of the 
representative.  Further, the veteran has been afforded the 
opportunity to provide a written statement of any information 
omitted from the hearing; and his representative has 
subsequently provided arguments on the veteran's behalf, 
including a written brief by counsel submitted to the Court.  
Thus, the Board finds that the veteran, who elected to appear 
at his hearing before the undersigned in September 2001 
without his representative, was not prejudiced by his 
representative's absence at that hearing.  Hence, the Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the left shoulder, for the period from August 8, 
1997, to November 21, 2000, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


